Citation Nr: 0029724	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-15 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for retinal detachment.  

2.  Entitlement to an initial compensable evaluation for 
bilateral calcaneal spurs.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
October 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection for bilateral 
calcaneal heel spurs as noncompensable and that denied 
service connection for retinal detachment.  


FINDING OF FACT

In December 1997, a VA examiner and credible lay evidence 
related retinal detachment of the right eye, diagnosed six 
days after the veteran retired from active service, to a 
weight lifting injury in the last week of the veteran's 
active service.  


CONCLUSION OF LAW

Retinal detachment was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's right eye was normal at the October 3, 1996 
retirement examination, and Form DD 214 shows that his last 
day of active service was October 31, 1996.  

Lay statements and October 1999 testimony indicate that the 
veteran started a new civilian job in mid October 1996, while 
he was on terminal leave pending retirement.  He regularly 
lifted weights on Tuesday and Thursday evenings.  On 
Thursday, October 24, 1996, while he was working out at the 
gym, the handle bar on one of the weight machines hit him on 
the back of the head.  He did not report the incident because 
he was embarrassed and thought he would not suffer any 
consequences other than a knot on the back of his head.  
Although his right eye was extremely red for several days 
afterward, he did not perceive a problem with his vision for 
about a week.  Three lay statements from coworkers report 
that they questioned the veteran because they noticed that 
his right eye was injured, extremely red, and irritated in 
late October 1996, and he told each of them about the weight 
lifting injury.  The veteran began having vision problems 
about a week after the weight lifting injury.  He arranged an 
examination at the Los Angeles Air Force Base on November 6, 
1996, where he was diagnosed with a detached retina and 
underwent surgery the same day.  The December 1997 VA 
examiners stated that the veteran has status post retinal 
tear with repair by pneumatio-retinopexy of the right eye.  
There is a very faint epiretinal membrane in the paramacular 
area and a full thickness chorioretinal scar at approximately 
2 o'clock in the periphery of the right eye.  

After receiving approval from his doctor, the veteran began 
exercising again.  In March 1998, while playing racquetball, 
he was hit on the back of the head in the same spot as the 
weight lifting injury, and his retina detached again.  This 
time, according to March 1998 to May 1998 private medical 
records, the corrective procedure was to attach a scleral 
buckle to provide a more permanent correction.  In June 1998, 
the veteran's private doctor stated that the veteran had 
20/200 vision in the right eye, compared to 20/70 at the 
October 3, 1996 retirement examination.  

As a result of the injuries and corrective actions, the 
veteran reports that his right eye is permanently dilated.  
The veteran reports photophobia and seeing a wavy line in the 
right eye since the retinal detachment repair.  He reports 
that he must constantly put on and remove his glasses to see 
distances and read, and he is extremely light sensitive.  Lay 
statements from the veteran's coworkers report that he has 
continued to have vision problems at work since October 1996.  
Sometimes, the veteran copes by closing his right eye to get 
through the day.  


Analysis

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the RO obtained service medical 
records and medical records from the identified health care 
providers.  The veteran received VA examinations, filed 
numerous lay statements with the RO, and provided sworn 
testimony at a video hearing before the Board.  The claim of 
entitlement to service connection for retinal detachment may 
be decided on the merits because the VA fulfilled it duty to 
assist the veteran in the development of the claim.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  

The provisions of 38 C.F.R. § 3.303(d) are applicable in this 
case because the veteran's retinal detachment was diagnosed 
six days after his discharge from active service.  The 
evidence further shows that the veteran currently suffers 
from residuals of retinal detachment.  The veteran's 
uncorrected vision in his right eye diminished from 20/70 to 
20/200 following the retinal detachment surgeries, and he 
reports impaired vision that is obvious to coworkers.  

Although the evidence does not include the November 6, 1996 
surgery report, one of the December 1997 VA examiners 
diagnosed a status post retinal tear after noting right eye 
trauma from an October 24, 1996 blow to the head and surgery 
for retinal detachment on November 6, 1996.  A diagnosis 
based on the veteran's history of a single episode of trauma, 
without other episodes of trauma in the history, is 
sufficient to show a medical nexus between the diagnosis and 
the single episode of trauma.  Hernandez-Toyens v. West, 11 
Vet. App. 379 (1998).  Lay statements from the veteran and 
his three coworkers further support the December 1997 VA 
examiner's opinion.  

A preponderance of the evidence shows that retinal detachment 
of the right eye was incurred in active service.  When all 
the evidence is assembled, the appellant prevails if the 
evidence supports the claim or is in relative equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which found the claim not well 
grounded, the veteran has not been prejudiced by the 
decision.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to service connection for retinal detachment is 
granted.  


REMAND

The veteran alleges that pain from his service-connected 
bilateral calcaneal spurs warrants an initial compensable 
rating.  His October 1999 statement alleges that he must 
stand for long periods of time at trade shows for his present 
job.  After standing for 8 hours on the first day of a recent 
trade show, his heels hurt so badly that he was forced to sit 
the second day.  The veteran believes that his service-
connected disability impairs his ability to work because 
having to sit makes him look less professional.  

The VA has a duty to assist the veteran in obtaining a new VA 
examination because the last VA examination took place in 
November 1997, almost three years ago.  See 38 U.S.C.A. § 
5107(a).  To constitute a useful and pertinent rating tool, 
rating examinations must be sufficiently contemporaneous to 
allow adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  A new VA examination is also needed 
to obtain a full description of the effects of the disability 
upon the veteran's ordinary activity, whether pain could 
significantly limit functional ability during flare-ups or 
when the veteran's feet are used repeatedly over a period of 
time, loss of range of motion portrayed in terms of the 
degrees of additional range of motion loss due to pain on use 
or during flare-ups, as well as many of the other matters 
listed below in Item 1.  If a diagnosis is not supported by 
the finding on the examination report or if the report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (1999).  

This matter is remanded to the RO for further development as 
follows:  

1.  The veteran should be afforded a VA 
feet examination.  Any further indicated 
special studies should be conducted.  
Failure of the veteran to report for the 
scheduled examination(s) without good 
cause could result in the denial of the 
claim(s).  38 C.F.R. § 3.655 (1999).  The 
claims file and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service bilateral feet conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the bilateral feet 
condition and etiological, anatomical, 
pathological, laboratory, and prognostic 
data required for the ordinary medical 
classification; b) a full description of 
the effects of the disability upon the 
veteran's ordinary activity; c) whether 
pain could significantly limit functional 
ability during flare-ups or when the feet 
are used repeatedly over a period of 
time; d) loss of range of motion 
portrayed in terms of the degrees of 
additional range of motion loss due to 
pain on use or during flare-ups; and e) 
if present, note crepitation, less or 
more movement than normal, weakened 
movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and medical opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim for an initial 
compensable rating for bilateral 
calcaneal spurs based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered, including DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995) and 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
and 4.71a (1999).  If the veteran's claim 
remains in a denied status, he and his 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

4.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


 
- 9 -


- 1 -


